DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27-30, 32, 34, 35, 37-39, and 42-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0138077 (Ferree) in view of U.S. Patent No. 3,976,060 (Hildebrandt) and U.S. Patent Application Publication No. 2004/0019353 (Freid).
Regarding claim 25, Ferree discloses a method for correction of a scoliotic curve in a spine comprising:  implanting an expanding rod (1700) subcutaneously within a subject (see Fig. 20), the expanding rod comprising:  a first end (1703) configured to be coupled to a first location on the subject’s spine during implantation; and a second end (1702) configured to be coupled to a second location on the subject’s spine during implantation, the first end having an inner member moveably coupled to and telescopically received by a hollow outer member of the second end (see Fig. 17 and paragraph [0161]), with the hollow outer member and the inner member forming telescopically coupled sleeves (see Fig. 17 and paragraph [0161]), wherein the telescopically coupled sleeves are configured to be axially displaced by a controlled force over an extended period of time (see paragraph [0161]; adjustment procedures that axially displace the first and second ends via a controlled force may be conducted claim 27, Ferree discloses wherein applying the controlled force to stretch the scoliotic curve of the spine includes applying a force on the expanding rod in a direction tending to align with the spine at the selected portions where attachment of the expanding rod is defined (see Figs. 2B and 20 and paragraph [0167]).  Regarding claim 28, Ferree discloses wherein implanting the expanding rod comprises implanting the expanding rod posteriorly to the spine (see Fig. 20).  Regarding claim 30, Ferree discloses wherein the first end and the second end of the expanding rod share a common longitudinal axis and are axially displaced along the common longitudinal axis (see Figs. 2B, 17, and 20; rods share and are expandable claim 34, Ferree discloses further comprising repeating the steps of implanting the expanding rod with a plurality of expanding rods, each of the plurality of expanding rods being configured to be associated with a different scoliotic curve of the spine and a different portion of the scoliotic curve of the spine (see Figs. 2B and 20; multiple rods are used at different parts of the curved spine) and separately producing a corresponding controlled force by expansion of each of the plurality of expanding rods over a corresponding extended time period (see Abstract and paragraph [0161]; adjustable telescoping rods produce a controlled force by expansion of each rod over time to provide a desired length in conjunction with a desired degree of alignment).  
	Further regarding claim 25, Ferree fails to disclose wherein the telescopically coupled sleeves are configured to be axially displaced under external control such that the external control is configured to expand the telescopically coupled sleeves from a first length to a second length, wherein the axially displacing further includes actuating a drive mechanism within the hollow outer member to move the drive mechanism towards the inner member, causing the inner member to telescope out of the hollow member.  However, Hildebrandt discloses a surgical distraction device having telescopically coupled members (2 and 12/14), wherein the members are configured to be axially displaced by an externally controlled force applied over an extended period of time and under an external control (distraction force is applied over an extended period of time and is controlled by an external magnetic field over, see col. 2, lines 10-13 and col. 3, line 52 – col. 4, line 5), wherein the external control is configured to expand the telescopically coupled members from a first length to a second length (see col. 3, line claim 29, Hildebrandt suggests wherein applying the controlled force comprises applying an external electromagnetic field (see col. 3, line 52 – col. 4, line 5).  Regarding claim 32, Hildebrandt suggests wherein the drive mechanism (9/10) is disposed in one of the first end or the second end of the expanding rod (see Fig. 1 and col. 3, lines 28-43).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Ferree to use an external control for applying a controlled force via a drive mechanism to expand the telescopically coupled sleeve as suggested by Hildebrandt in order to reduce the risk of infection and allow for a gradual adjustment over a controlled period of time (see Hildebrandt, col. 1, line 45 – col. 2, line 16).  Regarding claim 48, Hildebrandt suggests wherein the axially displacing further includes imparting a longitudinal force on the inner member along a longitudinal axis of the expanding rod and causing the inner member to telescope out of the hollow outer member (see col. 3, line 28 – col. 4, line 5; inner member 12/14 is forced out of the outer member 2 via longitudinal force imparted on the inner member 12/13 by the drive mechanism 9/10 along a longitudinal axis of the device 1) .  
	Further regarding claim 25, Ferree discloses wherein the telescopically coupled sleeves are configured to limit rotational movement therebetween (see paragraph [0161]; sleeves may have non-circular shapes to allow extension/contraction without twisting, i.e. rotation), but fails to specifically disclose wherein the inner member 
Regarding claim 47, Freid suggests wherein the anti-rotation feature extends from an outer surface of the inner member (element 36 extends beyond the outer surface of the inner member 34 into plate 32).  The examiner notes that the  it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 35, Ferree discloses a method for correction of a scoliotic curve in a spine comprising:  implanting one or more expanding rods (1700) subcutaneously within a subject (see Fig. 20), each of the one or more expanding rods comprising:  a first end (1703) configured to be coupled to a first location on the subject’s spine during implantation; and a second end (1702) configured to be coupled to a second location on the subject’s spine during implantation, the first end having an inner member moveably coupled to and telescopically received by a hollow outer member of the second end (see Fig. 17 and paragraph [0161]), with the hollow outer member and the inner member forming telescopically coupled sleeves (see Fig. 17 and paragraph [0161]), claim 37, Ferree discloses wherein applying the controlled force to stretch the scoliotic curve of the spine includes applying a force using one or more expanding rods in a direction tending to align with the spine at the selected portions where attachment of the one or more expanding rods are defined (see Figs. 2B and 20 and paragraph [0167]).  Regarding claim 38, Ferree discloses wherein implanting the one or claim 42, Ferree discloses wherein each of the one or more expanding rods is associated to a different scoliotic curve of the spine and a different portion of the scoliotic curve of the spine (see Figs. 2B and 20; multiple rods are used at different parts of the curved spine) and separately producing a corresponding controlled force by expansion of each of the plurality of expanding rods over a corresponding extended time period (see Abstract and paragraph [0161]; adjustable telescoping rods produce a controlled force by expansion of each rod over time to provide a desired length in conjunction with a desired degree of alignment).
	Further regarding claim 35, Ferree fails to disclose wherein the telescopically coupled sleeves are configured to be axially displaced under an external control such that the external control is configured to expand the telescopically coupled sleeves from a first length to a second length, wherein the axially displacing further includes actuating a drive mechanism within the hollow outer member to move the drive mechanism towards the inner member, causing the inner member to telescope out of the hollow member.  However, Hildebrandt discloses a surgical distraction device having telescopically coupled members (2 and 12/14), wherein the members are configured to be axially displaced by an externally controlled force applied over an extended period of time and under an external control (distraction force is applied over an extended period of time and is controlled by an external magnetic field over, see col. 2, lines 10-13 and col. 3, line 52 – col. 4, line 5), wherein the external control is configured to expand the telescopically coupled members from a first length to a second length (see col. 3, line 52 – col. 4, line 5), wherein the axially displacing further includes actuating a drive claim 39, Hildebrandt suggests wherein applying the controlled force comprises applying an external electromagnetic field (see col. 3, line 52 – col. 4, line 5).  Regarding claim 43, Hildebrandt suggests wherein at least one of the one or more expanding rods further comprises the drive mechanism (9/10).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Ferree to use an external control for applying a controlled force via a drive mechanism to expand the telescopically coupled sleeve as suggested by Hildebrandt in order to reduce the risk of infection and allow for a gradual adjustment over a controlled period of time (see Hildebrandt, col. 1, line 45 – col. 2, line 16).
	Further regarding claim 35, Ferree discloses wherein the telescopically coupled sleeves are configured to limit rotational movement therebetween (see paragraph [0161]; sleeves may have non-circular shapes to allow extension/contraction without twisting, i.e. rotation), but fails to specifically disclose wherein the inner member includes an anti-rotation member fixed thereto and extending radially outward from the inner member, the anti-rotation member configured to prevent rotation of the inner member relative to the hollow outer member and being moveable with the inner member relative to the hollow member.  However, Freid discloses a spinal implant (30) that comprises an inner member (34) received by an outer member (32), wherein the inner member includes an anti-rotation member (36) fixed thereto (see paragraph [0064]) and extending outward from the inner member that engages an anti-rotation 

Regarding claim 44, Ferree discloses a method for modifying a distance between a first bone portion and a second bone portion, the method comprising: implanting an adjustable rod (1700) subcutaneously within a subject (see Fig. 20), the adjustable rod including two telescoping sleeves (1703/1702), wherein a first end of a first telescoping sleeve of the two telescoping sleeves is secured to the first bone portion and a second end of a second telescoping sleeve of the two telescoping sleeves is secured to the second bone portion (see Fig. 20 and paragraph [0161]), wherein a length of the adjustable rod is defined by a distance between the first end of the first telescoping sleeve and the second end of the second telescoping sleeve (see  adjusting the length of the adjustable rod using a controlled force thereby modifying the distance between the first bone portion and the second bone portion (see paragraphs [0013], [0161], and [0165]).
Further regarding claim 44, Ferree fails to disclose the controlled force being externally applied, and wherein the adjusting further includes actuating a drive mechanism within the second telescoping sleeve to move the drive mechanism towards the first telescoping sleeve, causing the first telescoping sleeve to telescope out of the second telescoping sleeve.  However, Hildebrandt discloses a surgical distraction device having telescopically coupled members (2 and 12/14), wherein the members are configured to be axially displaced by an externally controlled force applied over an extended period of time and under an external control (distraction force is applied over an extended period of time and is controlled by an external magnetic field over, see col. 2, lines 10-13 and col. 3, line 52 – col. 4, line 5), wherein the axially displacing further includes actuating a drive mechanism (9/10) within the hollow outer member to move the drive mechanism towards the inner member, causing the inner member to telescope out of the hollow member (see col. 3, lines 28-43).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the method of Ferree to use an external control for applying a controlled force via a drive mechanism to expand the telescopically coupled sleeve as suggested by Hildebrandt in order to reduce the risk of infection and allow for a gradual adjustment over a controlled period of time (see Hildebrandt, col. 1, line 45 – col. 2, line 16).  
Further regarding claim 44, Ferree discloses wherein the adjustable rod further includes an anti-rotation mechanism for preventing rotation of the first telescoping claim 45, Freid further suggests wherein the outer member includes a corresponding anti-rotation feature (38) configured to interact with the anti-rotation member fixed to the inner member.  Regarding claim 46, Freid further suggests wherein the anti-rotation member fixed to the inner member is moveable relative to the corresponding anti-rotation feature of the outer member during the adjusting of the length of the implant (see paragraphs [0064] [0065], [0084], [0098], and [0099]).  It would have been prima facie obvious to a person of ordinary skill in the art before the .  
Claims 33 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferree in view of Hildebrandt and Freid, and further in view of U.S. Patent No. 6,251,111 (Barker).
Regarding claims 33 and 41, Ferree, Hildebrandt, and Freid fail to disclose wherein the spine has a ligamentum flavum and wherein expansion of the expanding rods over an extended time period is configured to stretch the ligamentum flavum of the spine, allowing the spine to straighten.  However, Barker discloses a method of adjusting vertebrae wherein Barker suggests that the adjustment be done over an extended period of time to stretch out the ligaments of the spine (see col. 7, line 62 – col. 8, line 22).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the method of Ferree in view of Hildebrandt and Freid to produce the controlled force steadily over an extended period of time sufficient to stretch out the ligaments of the spine, including the ligamentum flavum, as suggested by Barker in order to reduce the risk of trauma the patient that would be .  
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 13 of the Remarks that Hildebrandt teaches that the rotating sleeve 10, extension member 12, and connecting element 14 rotate together, therefore, Hildebrandt cannot suggest a drive mechanism 9/10 that is moved towards the inner member 12/14.  The examiner disagrees.  Independent claims 25 and 35 requires “actuating a drive mechanism…to move the drive mechanism towards the inner member” (Applicant does not mention independent claim 44, but the claim contains a similar feature).  Hildebrandt clearly discloses movement of the drive mechanism in that rotating sleeve 10 of the mechanism is axially displaced (see col. 3, lines 46-47).  Thus, the issue is whether the movement of sleeve 10 is “towards” the inner member 12/14.  The examiner understands “towards” to mean “in the direction of” (see https://www.merriam-webster.com/dictionary/towards, last visited January 27, 2022).  The rotating sleeve is axially displaced in the direction of the extension member 12 and connecting element 14, which are located adjacent cover 6 within bore 16 (see Fig. 1 and col. 3, line 28 – col. 4, line 5).  It is not clear why the fact that the sleeve 10, member 12, and connecting element 14 rotate together prevents Hildebrandt from suggesting a drive mechanism that moves towards the inner member.  To the extent Applicant believes that claims require movement of the drive mechanism relative to the .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773